Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nacoe Ray Brown appeals the district court’s order denying his post-judgment motion requesting discovery. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Brown, No. 1:01-cr-00377-JFM-1 (D.Md. Apr. 9, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.